DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Invention II, drawn to claims 4-8, in the reply filed on 10/7/22 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the plurality of adhesive elements located on the attaching portions” (as recited in claim 4) must be shown or the feature(s) canceled from the claim(s) (as shown in figure 10, the adhesive elements 20 are provided on the adhesive portions 52 of substrate 50 and are separated from the attaching portions 62 of elastic sheet 60 by the adhesive portions 52. Thus, the adhesive elements 20 are not illustrated as being located on the attaching portions 62 as recited in claim 4).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Belson et al (US 10123801) in view of Gingras (US 2006/0141012).
With respect to claim 4, Belson discloses a bandage structure (cover 1220 shown in figs 1E1-1E2; interpreted as being a bandage structure since it is configured to cover a wound/incision closure appliance and thus protects a wound site; see col 11 line 50-col 12 line11; col 13 lines 21-30), comprising: a substrate (reinforcing element 1225 in fig 1E2) including:
a hollow portion (center of the element 1225 is interpreted as being hollow because it includes holes as shown in 1E2) including a plurality of first elongated holes that are arranged in one row parallel to a length direction of the substrate (as shown in figures 1E2); and
a plurality of adhesive portions located on two sides of the hollow portion (the reinforcing element can be in the form of a rectangular strip of adhesive tape – col 13 lines 60-66; adhesive tape inherently includes adhesive portions; the portions are interpreted as being located on each side of the holes in the center of the element in order to connect element 1225 to the layers forming cover 1220, otherwise, the sides of element 1225 would lift if not connected and not provide a protective cover over the closure appliance); 
an elastic sheet (elastomer 1221; elastomers inherently have elastic properties) located on the substrate (as shown in figure 1E2) and including: an extension portion corresponding in position to the hollow portion (central portion of the elastomer 1221) and including a plurality of second elongated holes (as shown in figure 1E2), wherein the second elongated holes are arranged in one row parallel to a length direction of the elastic sheet (as shown in fig 1E2); and a plurality of attaching portions located on two sides of the extension portion (the elastomer 1221 is adhesive coated – col 13 lines 24-25; the adhesive coating is interpreted as providing attaching portions on each side of the holes at the center of the elastomer sheet), wherein the attaching portions are respectively located on the adhesive portions (both elements 1221 and 1225 have holes in the center as shown in fig 1E2 and thus are interpreted as having adhesive regions on the left/right edges on each side of these holes; these adhesive regions are aligned with each other based on the arrangement shown in figure 1E2 and thus are interpreted as being “located” on one another when the sheets are interconnected when cover 1220 is assembled); a plurality of adhesive elements located on the attaching portions (the attaching portions are interpreted as being the adhesive coated regions on elastomer 1221); and a plurality of protective layers detachably attached to the adhesive elements (release liners 1223a and 1223b; fig 1E2).
	Belson does not, however, explicitly disclose that the first elongated holes and the second elongated holes are staggered with each other along a length direction of the bandage structure.
	Gringas, however, teaches a system comprising two or more films, each including a plurality of cell openings (para [0005]) wherein the cell openings in a first film can be substantially offset from the cell openings in the second film (para [0006]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Belson so that the first elongated holes and the second elongated holes are staggered with each other along a length direction of the bandage structure like the offset cell openings in the films of Gringas in order to provide indirect passageways through the layers to thereby alter the porosity and thus breathability of the structure. Furthermore, such a configuration would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, since it would involve rearranging parts of an invention which requires only routine skill in the art.
With respect to claim 5, Belson in view of Gingras discloses the invention substantially as claimed (see rejection of claim 4) but does not explicitly disclose that a width of each of the attaching portions is less than a width of each of the adhesive portions. Belson does, however, teach that the reinforcing features 1225 can be 12mm wide but that other widths are also contemplated (col 14 lines 22-31; 55-58). Thus, Belson specifically teaches that the element 1225 can be formed in various different widths, which is interpreted as including arrangements where the width of element 1225 is greater than the width of the elastomer 1221 thus providing a configuration where a width of each of the attaching portions (on elastomer 1221) would be less than a width of each of the adhesive portions (on element 1225). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Belson in view of Gingras such that a width of each of the attaching portions is less than a width of each of the adhesive portions since Belson specifically discloses that element 1225 can be formed in different widths and, furthermore, because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 8, Belson in view of Gingras discloses the invention substantially as claimed (see rejection of claim 4) but Belson does not explicitly disclose that the first elongated holes and the second elongated holes do not overlap each other along the length direction of the bandage structure.
Gringas, however, teaches a system comprising two or more films, each including a plurality of cell openings (para [0005]) wherein the cell openings in a first film can be substantially offset from the cell openings in the second film (para [0006]; offset is interpreted as having an alternating arrangement where the openings are not aligned and, thus, do not overlap one another). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Belson so that the first elongated holes and the second elongated holes do not overlap each other along the length direction of the bandage structure like the offset cell openings in the films of Gringas in order to provide indirect passageways through the layers to thereby alter the porosity and thus breathability of the structure. Furthermore, such a configuration would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, since it would involve rearranging parts of an invention which requires only routine skill in the art.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Belson et al (US 10123801) in view of Gingras (US 2006/0141012) and further in view of Greener et al (US 7982087).
With respect to claims 6-7, Belson in view of Gingras discloses the invention substantially as claimed (see rejection of claim 4) and Belson also discloses a layer disposed on the elastic sheet layer wherein the layer is disposed on the extension portion (the cover 1220 can further include an outer film covering the outer surface of cover 1220 – col 16 lines 5-19; the outer film is interpreted as being “disposed on” the elastomer 1221 since it is disclosed as covering the entire cover 1220 which therefore includes covering the center of elastomer 1221 – i.e. interpreted as being the “extension” portion as described in the rejection of claim 4). Belson does not, however, explicitly disclose that the layer is a “waterproof” layer.
	Greener, however, teaches a wound dressing which includes a top layer that is waterproof to enable the user to shower/bathe while wearing the dressing (col 2 lines 4-7). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the outer film of Belson from a waterproof material to thereby provide the device of Belson in view of Gingras with a waterproof layer like the waterproof top layer in Greener in order to provide protection while showering/bathing.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Thieler (US 4966605); Beese (US 2006/0265005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786